Citation Nr: 0213013	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disability due to 
alcohol consumption, to include acquired chemical imbalance 
and/or bipolar disorder, on a direct basis or as secondarily 
due to the service-connected right knee disability.

2.  Entitlement to an increased evaluation for residuals of 
anterior cruciate ligament deficiency, and medial and lateral 
meniscus tears, postoperative, with degenerative joint 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO).

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be addressed in the REMAND portion of the 
decision.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
the claims adjudicated below. 

2.  Direct service connection for substance and/or alcohol 
abuse disability, to include chemical imbalance and/or 
bipolar disorder, for the purpose of VA compensation, is 
precluded by law.

3.  Substance and/or alcohol abuse disability, to include 
chemical imbalance and bipolar disorder, has not been shown 
by competent evidence to be related to the service-connected 
right knee disability.  

4.  The veteran's anterior cruciate ligament deficiency with 
medial and lateral meniscus tears of the right knee, 
postoperative, is manifested by complaints of locking, pain, 
effusion, and degenerative joint disease with noncompensable 
limitation of motion.  

5.  The veteran's anterior cruciate ligament deficiency with 
medial and lateral meniscus tears of the right knee, 
postoperative, is manifested by no more than slight 
instability and laxity.


CONCLUSIONS OF LAW

1.  An acquired chemical imbalance (to include bipolar 
disorder) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(n), 
3.301, 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

2.  The criteria for a rating in excess of 20 percent for 
residuals of anterior cruciate ligament deficiency with 
medial and lateral meniscus tears of the right knee, 
postoperative, with degenerative joint disease and pain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5258 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

3.  The criteria for a separate rating of 10 percent for 
anterior cruciate ligament deficiency with medial and lateral 
meniscus tears of the right knee, postoperative, with 
ligament instability and laxity have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decision dated in August 1999, a statement 
of the case issued in January 2000, a supplemental statement 
of the case issued in October 2001, and VA letters to the 
veteran, apprised him of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decisions, and 
the information and evidence needed to substantiate the 
claims.  Specifically, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), a VA letter dated March 
14, 2001, apprised the veteran of the development the VA 
would attempt to perform, and the evidence the veteran needed 
to provide.  The veteran was told that VA would obtain such 
things as medical records, employment records, or records 
from Federal agencies.  It would also obtain a medical 
examination or opinion if deemed necessary.  Further, the 
veteran was told that evidence showing increased severity of 
the right knee as well as evidence demonstrating current 
psychiatric disability related to service and not due to 
willful misconduct was needed.  The correspondence reflects 
that the veteran's representative received a copy.  There is 
no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims. 

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and non-VA treatment records.  The 
veteran has been afforded a VA examination in relation to the 
status of matters at issue.  The Board notes that prior to 
1993 the veteran received Social Security benefits.  However, 
the record reflects that those benefits were discontinued 
while the veteran was incarcerated from January 31, 1997, 
through June 1, 2000.  The record does not reflect that he 
currently receives Social Security benefits.  Additionally, 
by his own admission, the veteran's unemployment is due to 
alcoholism and substance abuse.  In light of the evidence of 
record, the Board finds that no practical benefit would be 
served to the veteran by delaying appellate adjudication of 
this appeal to obtain such records.  The record contains the 
veteran's VA outpatient treatment reports up to the present 
date, private medical reports, and contemporaneous VA 
examination reports.  No additional development in this 
regard is warranted.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


Service Connection

In December 1998, the RO received the veteran's claim for 
service connection.  Primarily, the veteran seeks service 
connection for a chemical imbalance (bipolar disorder) due to 
alcohol consumption secondary to the service-connected right 
knee disability.  However, during the course of his appeal, 
he also alleged that his alcoholism began in service.  

Applicable law and regulation provide that service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1131); for a psychosis if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service (38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, and 38 C.F.R. §§ 3.307, 3.309); or for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service (38 C.F.R. § 3.303(d)).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of his or her abuse of  alcohol or 
drugs.  38 C.F.R. § 3.301(a).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results  proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs  are used for therapeutic purposes or where use 
of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin. 38 C.F.R. § 3.301(c)(3).

Section 3.1(n) provides willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  A 
service department finding that injury, disease or death was 
not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  (1) It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  (2) Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  (3) Willful 
misconduct will not be determinative unless it is the  
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).  

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that statute precludes disability compensation "if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs" for (1) primary 
alcohol abuse disabilities, i.e., an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess; and (2) for secondary disabilities, such as cirrhosis 
of the liver, that result from primary alcohol abuse.  Id. at 
1375.  It does not preclude an appellant from receiving 
disability compensation for substance-abuse disability that 
arises secondarily from service-connected disability or from 
using substance-abuse disability as evidence of increased 
severity of service-connected disability.  Id. at 1376.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

As previously alluded to, by letter received in December 
1998, the veteran stated that he had a chemical imbalance 
caused by drinking alcohol while in service, and he also 
avers that his alcohol and substance abuse dependency results 
from self-medicating to alleviate pain attributable to the 
service-connected right knee disability.  

At the outset, the veteran's contentions associated with 
service connection for a chemical imbalance (to include 
bipolar disorder) resulting from in-service alcohol and 
substance abuse are acknowledged.  By letter written in 
November 1999, the veteran reported that he was an alcoholic.  
He recalled the Army furnished alcohol to him when he was 
underage and stated that this alcoholism was not due to 
willful misconduct.  He said he drank for fun, to sleep, to 
relieve depression, and to relieve pain of the right knee.  
He maintained that the alcohol he drank in service aggravated 
and even caused his chemical imbalance.  While service 
medical records note use of cocaine, hallucinogens, and 
excessive drinking, service connection in this regard is 
prohibited.  Service connection may not be established on a 
direct basis for a disease or injury that results from the 
appellant's own willful misconduct, or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a); VAOGCPREC 2-97; 
VAOGCPREC 7-99 (direct service connection of substance-abuse 
disability precluded for purposes of all VA benefits)).  By 
the veteran's own admission, his chemical imbalance 
disability arose from voluntary drinking or alcohol abuse.  
Thus, service connection in this regard is not warranted.

The veteran also seeks to establish service connection for a 
chemical imbalance on a secondary basis.  As previously 
noted, the U.S. Court of Appeals for the Federal Circuit has 
held that 38 U.S.C.A. § 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368.  However, in spite of the veteran's assertions, the 
preponderance of the probative and persuasive evidence does 
not demonstrate that his alcohol or drug abuse disability 
manifested as secondary to the service-connected right knee 
disability, or that his use of alcohol or drugs is evidence 
of increased severity of the service-connected right knee 
disability.

As previously indicated, the service medical records note the 
veteran's improper use of alcohol and drugs.  The reports do 
not attribute the veteran's abuse to any physical disability.

Private medical reports dated in January 1985 show that the 
veteran reportedly drank alcohol and smoked marijuana.  The 
reports also show the veteran complained of blackouts, 
tremors, and difficulty with the examination.  It was 
reported that people thought his problems were related to 
work.  The impression was depression.   

VA medical reports dated from January 1983 through January 
1993 show continuous treatment for drug and alcohol abuse.  
Specifically, a February 1984 medical report shows that the 
veteran drank almost a fifth of whiskey and beer.  He 
reported when he drinks, he drinks all that is available to 
him.  Tremors, blackouts, and suicidal thoughts were noted as 
well.  In January 1986, the veteran again received treatment 
for alcohol problems.  He reportedly had difficulty relating 
to others and working with others due to being intoxicated at 
work.  During his social work screening interview, the 
veteran admitted he was an alcoholic and that he liked to 
take Valium.  Also of record is a December 1989 medical 
certificate.  The report shows the veteran reportedly needed 
a prescription for drugs and alcohol and a right hand injury.  
At that time, the veteran reportedly had taken chemical 
downs, marijuana, and liquor.  After examination, drug and 
alcohol abuse-probable fracture 5th metacarpal was noted.  No 
reference to the service-connected right knee disability was 
made.  Additionally, it was noted that the veteran began 
consuming alcohol at the age of 15, and now took drugs.  

The reports also show that from July through August 1992 the 
veteran was hospitalized.  The discharge diagnoses were 
polysubstance dependence (ethanol alcohol, cannabis, 
benzodiazepine, opiates, with prior use of hallucinogen, last 
used one year ago, and use of barbiturates, specifically 
Seconal, last used in 1985); antisocial personality disorder.  
Thereafter, an August 1992 clinical entry shows that on 
mental status testing the veteran showed evidence of 
character problems typical of polysubstance abuse (number of 
elevations) along with situational anxiety, tension, anger 
control problems, depression, hypomanic behavior, 
suspiciousness, and resentfulness.  A December 1992 screening 
report from SATP shows that the veteran reportedly first used 
alcohol at the age of 6 and that he initially consumed drugs 
at the age of 14.  At that time, the veteran stated that he 
used drugs and alcohol to relax.  The reports do not 
attribute the veteran's substance and ethanol abuse to the 
service-connected right knee disability or increased symptoms 
associated with that disability.

The veteran's VA and non-VA medical reports dated from 
January 1985 through August 2001 show continued treatment for 
alcohol and substance abuse as well as psychiatric problems.  
Not one of the reports attributes the veteran's substance and 
ethanol abuse to the service-connected right knee disability 
or increased symptoms associated with that disability.  

Medical reports from W.B., M.D., dated from January 1985 
through January 1995 merely show treatment for depression and 
alcohol abuse; in January 1999 R.V.G., M.D., reported that 
the veteran had several diagnoses, including adjustment 
disorder with anxious mood, depression, and possible bipolar 
disorder; in May 1999, Dr. Phillips documented the veteran's 
history of severe alcohol abuse and noted that the veteran 
reported that his onset began during the military; and 
medical reports from June to September 2000 show treatment 
for hostility and anger and a diagnostic impression of 
bipolar disorder.  

VA treatment reports dated from December 2000 through 
November 2001 show in December 2000, the relevant diagnoses 
were ethanol dependence, last use 2 days; nicotine 
dependence; sedative-hypnotic dependence, current; and THC 
dependence.  Antisocial personality disorder; borderline 
personality traits versus disorder; and narcissistic traits 
were also noted.  The examiner stated there was absolutely no 
evidence that the veteran had a mood disorder.  The veteran 
had a long history of ethanol/polysubstance dependence and 
character disorders that certainly contributed to his 
complaints of mood swings.  On VA examination conducted in 
August 2001, alcohol and drug abuse was noted.  

As demonstrated, the medical evidence fails to demonstrate 
that the veteran's alcohol and drug abuse is in any way 
related to the service-connected right knee disability.  

Regarding a bipolar disorder, the Board acknowledges that 
diagnoses of a bipolar disorder are of record and that post-
service medical reports show treatment for psychiatric 
problems.  Nonetheless, the probative and persuasive evidence 
fails to show that the veteran's bipolar disorder is related 
to service.  In fact, the service medical records are silent 
for a psychiatric disorder.  Additionally, the post-service 
medical evidence shows that the disability had its onset many 
years post service and, except for the veteran's own 
accounts, in no way suggests that the disorder is service 
related.  Thus, the evidence does not demonstrate that the 
veteran's bipolar disorder was incurred in or aggravated by 
active service, nor does it show that the disability 
manifested to a compensable degree within a year of 
separation from service.  The veteran's assertions on appeal 
are acknowledged, as well as the March 2000 statement, 
wherein the veteran's father said that the veteran has 
suffered from depression since his separation from service.  
Nevertheless, the veteran and his relatives, as lay persons, 
do not have the requisite medical expertise to relate the his 
bipolar disorder to service or any event of service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Accordingly, 
the requirements for service connection in this regard have 
not been met.

In sum, the preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for an 
acquired chemical imbalance (bipolar disorder) as a result of 
alcohol consumption on a direct or secondary basis.  The 
appeal is denied.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137; 
38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.310.


Increased Evaluation

The veteran seeks an increased rating for residuals of a 
right knee disability.  Under the laws administered by the 
VA, disability evaluations are determined by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. §§ 4.40, 4.59.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f).

The rating schedule provides that knee impairment manifested 
by slight recurrent subluxation or lateral instability 
warrants a 10 percent evaluation; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation; severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain and effusion of the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Leg flexion limited to 60 degrees warrants a zero percent 
rating; flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Leg extension limited to 5 degrees warrants a noncompensable 
evaluation, to 10 degrees warrants a 10 percent evaluation, 
to 15 degrees warrants a 20 percent rating, to 20 degrees 
warrants a 30 percent rating, to 30 degrees warrants a 40 
percent rating, and to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When a veteran with knee disability rated for instability 
also has arthritis and limitation of motion in the knee to at 
least the noncompensable degree, a separate rating can be 
assigned for the arthritis and limitation of motion under 
Diagnostic Codes 5003, 5260, and 5261.  VAOGCPREC 23-97.

VAOGCPREC 9-98 indicates a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59 under the holding in Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

However, the same disability under various diagnoses is to be 
avoided.  Disabilities from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2001).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.  

In October 1992, service connection for traumatic 
degenerative joint disease of the right knee was granted and 
rated as 10 percent disabling, under diagnostic code 5010.  
By rating decision dated in June 1993, the RO, inter alia, 
increased the 10 percent rating to 20 percent, under 
diagnostic code 5258.  A Board decision in June 1996 denied 
an evaluation in excess of 10 percent for the service-
connected right knee disability.  In December 1998, the 
veteran filed an informal claim seeking an increased rating.  
The August 1999 rating decision on appeal, which confirmed 
the 20 percent rating, recharacterized the service-connected 
right knee disability as degenerative joint disease of the 
right knee with anterior cruciate ligament deficiency, and 
medial and lateral meniscus tears, postoperative.

VA medical reports dated in July 1998 show treatment for the 
right knee disability.  The reports also show complaints of 
"giving away" and swelling.  The assessment was chronic 
right knee pain/instability.

An August 1998 physical therapy examination report shows that 
the veteran reported constant knee pain.  Flexion was to 120 
degrees with extension of 0 degrees and strength of 5/5.  
Medial shift was demonstrated on examination.

On VA examination in May 1999, the veteran complained of 
constant pain that was described as being dull in nature.  On 
a scale ranging from one through ten, he rated the disability 
at ten.  The precipitating factors were identified as 
squatting and lying wrong in bed.  Alleviating factors were 
the use of Motrin, elevating the right knee, and the use of a 
brace.  The veteran complained of decreased range of motion, 
stiffness, swelling, giving away, locking, and popping.  He 
stated that he has a prescription brace that he wears, he 
walks with a limp, and he participates in physical therapy.  
He denied redness or heat.  On examination, range of motion 
was from 0 to 125 degrees with pain.  There was also pain to 
palpation and mild crepitus.  Anterior/posterior drawers 
test, Lachman's test, Romberg's, and McMurray's tests were 
negative, no ligamentous laxity was present, and heel, toe, 
and tandem walk was done within normal limits.  Deep knee 
bends were refused, but muscle strength was 5/5, bilaterally, 
and sensation was intact to light touch, bilaterally.  The 
diagnosis was degenerative joint disease, right knee status 
post surgery.

In June 2000, the veteran complained of pain and locking over 
the knee as well as difficulty with squatting.  At that time, 
clinical findings revealed pain over the right medial tibial 
plateau without redness/heat or effusion.  Range of motion 
was full without instability.  A magnetic resonance imaging 
study conducted in June 2000 revealed status post previous 
anterior cruciate ligament repair, moderate joint effusion, a 
tear of the anterior horn of the medial meniscus, and 
extensive signal in the entire lateral meniscus, with a most 
likely tear in the posterior horn.   The diagnostic 
impression was knee pain.  

VA treatment reports dated in September 2000 note continued 
complaints of locking, swelling, and occasional giving way.  
Examination revealed a grossly intact anterior cruciate 
ligament; posterior cruciate ligament; medial collateral 
ligament; and lateral collateral ligament.  There was no 
anterior/posterior drawer's sign, effusion, or mild lateral 
joint tenderness.  The impression was stable knee joint.  VA 
treatment reports dated from December 2000 through August 
2001 show that the veteran complained of knee pain and 
received treatment.  The reports show assessments of right 
knee pain.  

On VA examination in September 2001, the veteran complained 
of pain on every day use.  Pain was exacerbated by activity, 
but particularly when using the knee past 90 degrees 
including when squatting, going down stairs, and during 
sexual activity.  Examination revealed an obvious deformity 
of the right leg with decreased muscle mass of the right 
distal thigh and prominence over the lateral joint line of 
the fibular head.  To palpation, there appeared to be a 
fluid-filled sac, and a varus deformity of the right knee 
compared to the left knee was observed.  By measure, 
immediately above the knee, the right knee thigh measured 36-
centimeters while the left was 38-centimeters.  The right 
calf was 36-centimeters, while the left calf 37-centimeters, 
although 15-centimeters about the medial joint line the thigh 
measurement was 40-centimeters on the right and 41-
centimeters on the left, a less significant asymmetry.  Range 
of motion showed knee extension of -5 degrees and flexion of 
125 degrees.  There was a minimal opening of the right knee 
laterally and a minimal anterior posterior excursion of the 
right knee with a positive drawer's sign.  Pain was only with 
palpation of the knee, not with any tests to stress.  There 
was negative McMurray's and grind test.  There was a 9 to 10-
centimeter midline scar of the right knee.  The veteran's 
gait was slightly antalgic with decreased weight-bearing on 
the right without the brace.  After examination, the examiner 
stated that the veteran's trauma in the military resulted in 
significant internal right knee functional loss which would 
affect employment as a mason, as the veteran could not climb, 
squat, or kneel.  Range of motion was relatively normal and 
pain was elicited only with palpation.  The examiner also 
noted status post previous anterior cruciate ligament repair 
with minimal instability anteriorly and posteriorly and 
minimal lateral laxity; osteoarthritis by pain; and gait 
mildly antalgic with decreased weight-bearing on the right.  

VA outpatient treatment reports dated from October 2001 
through January 2002 contain a November 2001 clinical entry 
showing the veteran presented with a history of a lateral 
meniscus tear, pain of the lateral knee, and occasional 
catching and giving way.  No locking was noted.  The veteran 
reported that the brace helped some.  Examination included 
findings of post lateral pain with deep squat, previous scar, 
lateral soft cystic lesion proximal to the fibula, and 1+ 
Lachman.  The magnetic resonance imaging study showed lateral 
meniscus tear and meniscus cyst and a x-ray report noted 
early degenerative joint disease and anterior placement of 
graft.  The impression was lateral meniscus tear and cyst. 

For this matter, the criteria for a rating in excess of 20 
percent for residuals of anterior cruciate ligament 
deficiency with medial and lateral meniscus tears of the 
right knee, postoperative, with limitation of motion due to 
degenerative joint disease and pain have not been met.  At 
the outset, it is noted that the maximum percentage rating 
allowable under diagnostic code 5258 has been assigned.  
Accordingly, an increased rating in this regard is not 
warranted.  

Further, even when considering the veteran's symptoms of pain 
with limitation of motion and degenerative joint disease, the 
criteria for a separate or increased rating under Diagnostic 
Codes 5260 and 5261 have not been met.  As demonstrated 
above, despite the veteran's complaints of pain, he does not 
have flexion limited to 60 degrees or extension limited to 5 
degrees.  DeLuca, supra; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5260 and 5261.  In August 1998, range of motion was 
from 0 to 120 degrees; in May 1999, range of motion was from 
0 to 125 degrees; and in September 2001, range of motion was 
from -5 to 125 degrees.  Accordingly, his demonstrated 
limitation of motion is noncompensable under the appropriate 
diagnostic codes.  Although Diagnostic Code 5003 affords a 10 
percent rating for degenerative joint disease of a major 
joint with noncompensable limitation of motion, a separate 
evaluation in this regard is precluded by 38 C.F.R. § 4.14.  
It has been clinically demonstrated, and 38 C.F.R. § 4.71, 
Diagnostic Code 5003 contemplates, that the noncompensable 
limitation of motion is due to pain.  The veteran's 
complaints of pain are contemplated in the current 20 percent 
rating assigned under Diagnostic Code 5258.  The same 
disability manifestation may not be rated under multiple 
diagnostic codes.  38 C.F.R. § 4.14.

However, when applying the provisions of diagnostic code 
5257, the evidence shows that the criteria for a separate 
rating of 10 percent have been met.  The veteran's anterior 
cruciate ligament deficiency with medial and lateral meniscus 
tears of the right knee, postoperative, is productive of 
slight ligament instability or laxity.  VA medical reports 
dated in 1998 show complaints of "giving way" and swelling.  
The assessment was chronic right knee pain and instability.  
While on VA examination in May 1999, drawer's, Lachman's, and 
McMurray's tests were negative and no ligamentous laxity was 
noted, VA medial reports dated in September 2000 show 
complaints of occasional giving away and on VA examination in 
September 2001, minimal instability anteriorly and 
posteriorly as well as minimal lateral laxity were noted.  VA 
outpatient treatment reports dated from 2001 through 2002 
also show treatment for complaints of giving way.  Based on 
the aforementioned evidence, the criteria for a separate 
rating of 10 percent under diagnostic code 5257 have been 
met.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.

Of note, no consideration of diagnostic codes 5256, 5262, or 
5263 is needed.  The medical evidence does not show evidence 
of ankylosis or genu recurvatum.  Additionally, while a 
lateral soft cystic lesion proximal to the fibula was noted, 
impairment of the tibia or fibula is not present.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The provisions of 38 C.F.R. § 3.321 (2001) also have been 
considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  While the examiner in September 
2001, indicated that the veteran's right knee disability 
interferes with employment as a mason, the Board notes that 
the currently assigned 20 percent rating under Diagnostic 
Code 5258, as well as the separate 10 percent rating for 
ligament instability assigned under Diagnostic Code 5257, 
adequately contemplate any occupational impairment solely 
attributable to the service-connected right knee disability.  
Percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from injuries and their residual conditions in 
civil occupations.  Generally, the degrees specified are 
considered adequate to compensate for considerable loss of 
working time from excacerbations or illnesses proportionate 
to the severity of the several grades of disabilities.  
38 C.F.R. § 4.1 (2001).  In this case, the record does not 
demonstrate evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  Therefore, 
an increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Service connection for disability due to alcohol consumption, 
to include an acquired chemical imbalance and/or bipolar 
disorder, is denied.

A rating in excess of 20 percent for anterior cruciate 
ligament deficiency with medial and lateral meniscus tears of 
the right knee, postoperative, with degenerative joint 
disease and pain is denied.

A separate rating of 10 percent for anterior cruciate 
ligament deficiency with medial and lateral meniscus tears of 
the right knee, postoperative, with ligament instability and 
laxity is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.



REMAND

As noted above, a separate rating of 10 percent for anterior 
cruciate ligament deficiency with medial and lateral meniscus 
tears of the right knee, postoperative, with ligament 
instability and laxity has been established.  The veteran 
also seeks entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  Since an additional separate rating has been 
assigned for right knee disability, additional development is 
needed.  

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the RO must initially adjudicate the veteran's 
claim and issue to the veteran a supplemental statement of 
the case.  See generally 67 Fed. Reg. 3,099-3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See also Chairman's Memorandum No. 01-02-01 
(January 29, 2002).  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In light of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should prepare a rating action 
which lists all of the veteran's service-
connected disabilities and the percentage 
evaluation assigned to each disability on 
the basis of the applicable Diagnostic 
Codes and adjudicate the veteran's claim 
of entitlement to a total disability 
rating for compensation purposes based on 
individual unemployability.  See 
generally 38 C.F.R.§§ 4.15, 4.16 (2001).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



